Case 1:19-cr-00463-DLC Document 68 Filed 07/31/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, : $2: 19cr0463 (DLC)

 

“Vr : ORDER

 

 

ANDY GARIBADLI LOPEZ, : USDC SONY

DOCUMENT
: ELECTRONICALLY FILED
Fs nanan X DOC #:_

DATE FILED: __

Defendant.

 

 

 

 

 

 

 

DENISE COTE, District Judge:

Defendant Andy Garibaldi Lopez, who is out on bail, is
represented by the Federal Defenders of New York, Jennifer
Willis. The defendant's trial is scheduled to begin on December
7, 2020. The defendant’s pretrial motions are due September 4,
2020; the Government’s opposition is due September 11.

On July 24, Michael J. Nedick, Esq. filed a notice of
appearance. Before Ms. Willis is relieved or an appearance by
Mr. Nedick is accepted, the Court must make inquiry of the
defendant and counsel. Accordingly, it is hereby

ORDERED that a conference is scheduled for Friday, August
7, 2020 at 11:30 a.m. in which Ms. Willis, Mr. Nedick, the
defendant, and counsel for the Government all must participate.

IT IS FURTHER ORDERED that defense counsel shall respond to
the following two questions by August 3, 2020 at noon:

1) Does the defendant prefer (1) an in-court proceeding in
Courtroom 18B, 500 Pearl Street, (2) a videoconference

 
Case 1:19-cr-00463-DLC Document 68 Filed 07/31/20 Page 2 of 3

via the Skype for Business platform, or (3) an audio-
only telephone conference?

2) If the defendant prefers a videoconference proceeding
but the Skype for Business platform is not reasonably
available to the defendant, does the defendant prefer
{1} an in-court proceeding in Courtroom 18B, 500 Pearl
Street or (2) an audio-only telephone conference?

To determine whether Skype for Business 1s reasonably

available to the defendant, defense counsel and the defendant

shall paste the following link into their browsers:

https://meet.lync.com/fedcourts-nysd/anthony sampson/MV7WLJTU.

 

To use this link, you may need to download software to use
Skype’s videoconferencing features.! Users who do not have an
Office 365 account may use the “Join as Guest” option. When you
successfully access the link, you will be placed in a “virtual
lobby.”

For further instructions concerning Skype for Business and
general guidelines for participation in video and

teleconferencing, visit https://nysd.uscourts.gov/covid-19-

 

coronavirus. if you intend to join the conference from an Apple
device, you should ensure that you are running a version of

Skype for Business that was published on or after April 28,

 

1 See Microsoft, Install Skype for Business (last visited Apr.
29, 2020), https://support.office.com/en-us/article/install-
skype-for-business~8a0d4da8-9d58-44£9-9759-Sc8£340cb3fb.

2

 

 

 
Case 1:19-cr-00463-DLC Document 68 Filed 07/31/20 Page 3 of 3

2020.2 Users running earlier versions have encountered an issue
in which Skype for Business does not receive any inputs from the
computer’s microphone, and they cannot be heard by other
participants.

If the defendant prefers a videoconference or telephone
conference proceeding, please complete and submit the written
consent form attached to this Order if it is feasible to do so.

Dated: New York, New York
July 31, 2020

aia LM

YVIDENISE COTE ~
United Btates District Judge

 

2 See, e.g., Microsoft, Skype for Business on Mac (last visited
May 5, 2020), https://www.microsoft.com/en-us/download/
details.aspx?id=54108.

 

3

 
